Citation Nr: 1039311	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postgastrectomy syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1955 to June 1958.  This matter is before the Board of 
Veterans Appeals (Board) on appeal from an October 2005 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 20 percent 
rating for postgastrectomy syndrome.  In his January 2006 notice 
of disagreement, the Veteran requested a decision review officer 
(DRO) hearing in this matter; in April 2007 correspondence he 
withdrew the request.  An April 2007 DRO decision granted an 
increased rating of 40 percent, effective May 31, 2005 (the date 
of claim for increase), and expanded the characterization of the 
service connected entity to include gastroesophageal reflux 
disease (GERD) (see April 2007 statement of the case (SOC) for 
explanation).  Because that rating is less than the maximum 
provided under the applicable criteria (and as the Veteran has 
not indicated he is satisfied with the award), the matter remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2007 communication, the Veteran raised the 
issue of service connection for residuals of colon cancer.  
This matter has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), and the Board does not have 
jurisdiction in the matter.  It is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veteran's most recent VA examination for postgastrectomy 
syndrome was in September 2005.  A May 2007 statement from the 
Veteran's VA primary care physician notes that he now has 
episodes of nausea and diarrhea and sweating and hypoglycemia 
symptoms after meals and has severe GERD symptoms at times.  In a 
VA outpatient treatment report dated on the following day, the 
physician notes that the Veteran's symptoms are worse after 
eating, and include nausea, sweating, and a clinical diagnosis of 
hypoglycemia.  In light of the allegation (and supporting 
evidence of worsening of symptoms) and the length of time that 
has lapsed since his last VA examination, a contemporaneous 
examination to assess the disability is necessary.

The record also reflects the Veteran receives VA treatment.  The 
most recent VA treatment records associated with his claims file 
are from April 2007.  As VA treatment records are constructively 
of record and are likely to contain information pertinent to the 
matter at hand, updated VA records must be secured for 
association with the claims file.  

It is noteworthy that staged ratings may be appropriate in an 
increased-rating claim (where factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings).  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file updated (to the present) 
copies of the complete clinical records of 
all VA treatment and evaluations the Veteran 
has received for his gastrointestinal 
complaints since April 2007.

2.  The RO should arrange for the Veteran to 
be examined by a gastroenterologist to 
determine the current severity of his 
service-connected postgastrectomy syndrome 
with GERD.  The Veteran's claims file, to 
include this remand and the updated records 
sought above must be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be performed, 
including obtaining the Veteran's current 
weight and lab work to determine whether he 
has anemia.  All pertinent symptomatology, to 
include any nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, or weight loss with 
malnutrition and anemia, should be 
noted/described.  The examiner must explain 
the rationale for all opinions.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

